Citation Nr: 1615019	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-20 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from July 1977 to August 1979.  He died in January 2010.  The appellant is the Veteran's surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2015, the appeal was remanded for development of the record.  It has returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran died on January [redacted], 2010; the immediate cause of death was noted as respiratory failure, due to or as a consequence of septic shock, due to or a consequence of clostridium difficile colitis, due to or as a consequence of acute respiratory distress syndrome.  
 
2.  At the time of the Veteran's death, service connection was in effect for fractured left femur with internal derangement of the left knee, evaluated as 40 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling; cervical degenerative disc disease, evaluated as 20 percent disabling; neuropathy of the left lower extremity, evaluated as 20 percent disabling; neuropathy of the right lower extremity, evaluated as 10 percent disabling; fracture of the left elbow, evaluated as noncompensably disabling; and multiple healed abrasions, evaluated as noncompensably disabling.  His combined evaluation for compensation was 80 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disability (TDIU), effective November 8, 2008.
3.  A service-connected disability did not play a material role in the Veteran's death, render him less able to withstand the effects of his fatal underlying disease, or hasten his death.

4.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially in causing the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).

2.  The criteria for benefits under 38 U.S.C.A. § 1318  have not been met. 38 U.S.C.A. § 1318  (West 2014); 38 C.F.R. § 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 Dependents and Indemnity Compensation (DIC), the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.   

A letter dated in February 2010 discussed the evidence necessary to support the appellant's claim.  It advised the appellant of the allocation of duties between herself and VA regarding the development of a claim for benefits.  It discussed the disabilities for which the Veteran was in receipt of VA benefits.  It also explained the manner in which VA determines effective dates.  Subsequent correspondence provided the appellant with the status of her claims and requested that she submit or identify additional evidence.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).

The Board acknowledges that an opinion has not been sought with respect to whether the cause of the Veteran's death was related to service.  However, the Board finds that such is not necessary in order to render a decision on this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79   (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board acknowledges that in September 2011, a private psychologist stated that when he treated the Veteran in 1983 for PTSD and depression, and that it was clear to him that the Veteran's respiratory problems had been considerably exacerbated during service.  He noted that the Veteran was a dedicated military man, and was unable to discern the accumulation of psychiatric and physical distress during service and thereafter.  He indicated that, as the Veteran's psychologist for many years, he was making a distinct connection between the Veteran's service connected disability and the cause of his death.  Here, the Board concludes that this psychologist's statement is not competent medical evidence supportive of the appellant's claim.  In this regard, the record does not establish that this psychologist has the requisite medical training to render a competent opinion regarding whether the Veteran's death was related to a service-connected disability, or to any disease or injury during service.  Notably, service connection for pulmonary embolus was denied in 1980, the rating agency concluding that there were no residuals of the embolism diagnosed and treated during service.  

As there is no competent evidence linking the Veteran's fatal respiratory failure to service or a service-connected disability, an opinion regarding whether there is a relationship between the Veteran's cause of death and service, or service connected disability, is not warranted.

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for disease initially diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999). 

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2015).

The appellant contends that the Veteran's death was related to a service-connected disability.  The Veteran's death certificate indicates that the primary cause of death was respiratory failure of days' duration, and that he died while an inpatient at the University of Massachusetts Medical Center.  The death certificate also noted that septic shock, clostridium difficile colitis, and acute respiratory distress syndrome led to the immediate cause of death, all of weeks' duration.    

As noted, at the time of the Veteran's death, service connection was in effect for fractured left femur with internal derangement of the left knee, evaluated as 40 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling; cervical degenerative disc disease, evaluated as 20 percent disabling; neuropathy of the left lower extremity, evaluated as 20 percent disabling; neuropathy of the right lower extremity, evaluated as 10 percent disabling; fracture of the left elbow, evaluated as noncompensably disabling; and multiple healed abrasions, evaluated as noncompensably disabling.  His combined evaluation for compensation was 80 percent, and he was in receipt of a TDIU, effective November 8, 2008.

Review of the service treatment records reflects that the Veteran was treated in August 1978 following a motor vehicle accident.  He suffered from various injuries, including an open fracture of the proximal femur.  In September 1978, he was treated for a pulmonary thromboembolism.  On medical board proceedings in June 1979, no mention of any pulmonary disease or condition was noted.  

On VA examination in April 1980, the Veteran's respiratory system was normal.  His lungs were clear on X-ray study.  Subsequent VA examinations did not include examination of the Veteran's respiratory system.

Records from Beth Israel Deaconess Medical Center indicate that during April 2005, the Veteran underwent radiation and initial chemotherapy for esophageal cancer.  In July 2005, he underwent total esophagectomy.  Following elective resection of the primary tumor in August 2005, respiratory failure with probable massive gastric dilatation developed.  Multifocal pneumonia was assessed.   Discharge diagnoses included esophageal adenocarcinoma, chronic obstructive pulmonary disease, aspiration pneumonitis, pulmonary fibrosis, and respiratory failure.  The author of the discharge summary noted that mechanical ventilation was required.  The Veteran was released to a rehabilitation center for extended care.  

In September 2011, a private psychologist stated that when he treated the Veteran in 1983 for PTSD and depression, it was clear to him that the Veteran's respiratory problems had been considerably exacerbated during service.  He noted that the Veteran was a dedicated military man, and was unable to discern the accumulation of psychiatric and physical distress during service and thereafter.  He indicated that, as the Veteran's psychologist for many years, he was making a distinct connection between the Veteran's service connected disability and the cause of his death.  

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  As noted above, at the time of his death, the Veteran was in receipt of service connection for various disabilities; however, there is no competent evidence that any such disability was the immediate or underlying cause of death, or that any such disability was etiologically related to the Veteran's death. Rather, respiratory failure did not develop until the Veteran underwent elective resection of an esophageal tumor in 2005, many years following service.  

With respect to the opinion by the Veteran's private psychologist, the Board notes that there is no indication that this psychologist possesses the requisite expertise to render specialized medical opinion.  Moreover, even if the record demonstrated that this provider did in fact possess the requisite expertise to render a competent opinion on this question, he failed to adequately support his opinion with a discussion of the underlying medical principles involved in reaching his conclusion.  In this regard, the Board observes that in order to have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore finds that this opinion lacks probative value.

The Board has also considered the appellant's assertions and acknowledges that she is competent to report her own observations with respect to the Veteran's symptoms.  However, it must also be considered that she does not possess any medical expertise with regard to determining whether there is an etiological relationship between the Veteran's respiratory failure and service, or any service-connected disability.  See Rucker v. Brown, 10 Vet. App. 67, 71   (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board also notes that the appellant was advised of the evidence necessary to support her claim, and has neither submitted nor identified competent evidence demonstrating that the Veteran's respiratory failure was either related to service or a service-connected disability.   

In summary, the evidence fails to establish that the Veteran's service-connected disabilities either caused or materially contributed to his death.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.

Compensation Under 38 U.S.C.A. § 1318

When a Veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such Veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the Veteran's death was service-connected.  38 U.S.C.A. § 1318. 

Even though a Veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999. 

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308  but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22. 

The Board notes that there have been a number of court decisions that have resulted in some confusion in the processing of claims for DIC under 38 U.S.C.A. § 1318.  Clarification has been provided by two recent decisions from the Federal Circuit.  However, a discussion of the evolution of the handling of such claims is pertinent to the understanding of why this claim must now be denied. 

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving spouse can attempt to demonstrate that the Veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the Veteran's death and the law then applicable or subsequently made retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case where the Veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the Veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278  (1999). 

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (Veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, did permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106  to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a)  on the question as to whether a deceased Veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309 -16,317 (April 5, 2002). 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318  should be interpreted in the same way and that 38 C.F.R. § 3.22  provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the Veteran's survivor, i.e., claims where no claim had been filed during the Veteran's life or the claim had been denied and was not subject to reopening- "hypothetical entitlement" claims.  Id. at 1379-80. 

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318  must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008). 

At the time of his death in on January [redacted], 2010, the Veteran was in receipt of a total evaluation based on unemployability due to service-connected disability.  
However, that rating dated from November 8, 2008.  38 U.S.C.A. § 1318 requires that the decedent have had disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death in order for its benefits to be warranted.  The Board finds that the Veteran was not in receipt of or entitled to receive compensation at the time of death for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death. 

In addition to recognizing the personal loss and sacrifice of the appellant in this case, the Board is sympathetic to her position with respect to the disposition herein.  The Board, however, is left with no recourse but to apply the law to the facts of case before it.  In light of the above discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318  must be denied because the Veteran did not have a service-connected disability that was continuously rated as totally disabling for a period of 10 or more years immediately preceding his death. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


